Citation Nr: 0942967	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  05-10 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shrapnel fragment wound to the left knee with secondary 
fracture of the left femoral condyle and retained metal 
foreign bodies, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
shrapnel fragment wound to the right anterior lower thigh 
with postoperative surgical scar and injury to muscle group 
XIV, currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The issues of entitlement to increased ratings and a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A March 2004 rating decision denied increased ratings for 
shrapnel fragment wounds of the left knee and right anterior 
lower thigh; the Veteran submitted a timely notice of 
disagreement.

2.  A Statement of the Case was issued on February 25, 2005 
and the notice letter carried the same date.

3.  The Veteran's substantive appeal was dated April 21, 2005 
and was received by the RO on April 28, 2005.




CONCLUSION OF LAW

A timely substantive appeal to the March 2004 rating decision 
has been received.  38 U.S.C.A. §§ 5107, 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a Veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction (AOJ) mails the 
statement of the case (SOC) to the Veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302(b).  If a claimant fails to file a substantive appeal 
in a timely manner, and fails to timely request an extension 
of time, he or she is statutorily barred from appealing the 
RO decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  By 
statute, questions as to the timeliness or adequacy of a 
substantive appeal are determined by the Board.  38 U.S.C.A. 
§ 7105(d)(3).  See 38 C.F.R. § 20.101(d).

In this case, the Veteran submitted a timely notice of 
disagreement to the March 2004 rating decision, and a 
Statement of the Case was issued on February 25, 2005.  The 
Veteran's substantive appeal was received by the RO two days 
after the expiration of the 60-day period following issuance 
of the Statement of the Case.  He was notified by the RO that 
it was untimely.  He did not respond to that finding.  
However, the issues were subsequently certified to the Board 
on October 4, 2007.  Moreover, in May 2008 the RO issued a 
Supplemental Statement of the Case concerning these issues.  
The issue of timely receipt of a substantive appeal was not 
mentioned.  Rather, this Supplemental Statement of the Case 
discussed the merits of the Veteran's increased rating 
claims.  

The Veteran did not submit a timely substantive appeal after 
the RO issued its February 2005 Statement of the Case.  The 
RO did however, certify the increased rating issues as being 
on appeal in October 2007, and followed that certification 
with a Supplemental Statement of the Case in May 2008.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the filing of a substantive appeal is not a 
jurisdictional requirement, that the filing of a timely 
substantive appeal may be waived, and that where the RO takes 
actions to indicate that such filing has been waived (for 
instance by certifying the appeal), the Board has 
jurisdiction to decide the appeal.  Percy v. Shinseki, No. 
05-2961 (U.S. Vet. App. Apr. 17, 2009); Gonzalez-Morales v. 
Principi, 16 Vet. App. 556, 557-58 (2003).  In this case, the 
substantive appeal was dated prior to the expiration of the 
60-day period for submission, and received by the RO only two 
days following the expiration of the time limit for such 
submission.  In light of the RO's issuance in 2008 of a 
Supplemental Statement of the Case and its certification of 
these issues for appellate review, the Board has concluded 
that the filing of a timely substantive appeal may be waived. 


ORDER

A substantive appeal to the March 2004 rating decision was 
filed.


REMAND

The Veteran seeks higher evaluations for shrapnel fragment 
wounds of the lower extremities.  With respect to the left 
lower extremity, the disability at issue is an injury to the 
left knee involving fracture of the left femoral condyle and 
retained foreign bodies, evaluated as 30 percent disabling.  
This disability is evaluated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 for recurrent subluxation or lateral 
instability.  Regarding the right lower extremity, the 
disability at issue is an injury to the right thigh with 
injury to muscle group XIV.  This disability is evaluated 
pursuant to Diagnostic Code 5314, for disability of the 
anterior thigh group.  

The Board observes that a VA examination was most recently 
carried out in January 2004, more than five years ago.  The 
examiner noted that the claims file was not available for 
review.  This examination focused entirely on the joints and 
did not include an evaluation of the muscle injury of the 
right thigh.  As such, it is not adequate for the purpose of 
rating the right thigh disability.  The Board therefore 
concludes that a VA muscles examination is warranted to 
determine the current level of impairment caused by this 
disability.  Moreover, as five years have passed since the 
most recent orthopedic evaluation, the Board also concludes 
that an additional VA joint examination should be conducted 
to ascertain the current level of impairment caused by the 
Veteran's left knee disability.

Finally, the Board notes that further development and 
adjudication of the Veteran's claim may provide evidence in 
support of his claim for TDIU.  The Board has therefore 
concluded that it would be inappropriate at this juncture to 
enter a final determination on that issue.  See Henderson v. 
West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 
Vet. App. 180 (1991), for the proposition that where a 
decision on one issue would have a "significant impact" upon 
another, and that impact in turn could render any review of 
the decision on the other claim meaningless and a waste of 
appellate resources, the claims are inextricably intertwined.

In light of the above discussion, the Board has determined 
that additional development is necessary.  Accordingly, the 
case is REMANDED for the following action:

1.  Schedule the Veteran for a VA muscle 
and joint examination to determine the 
current extent of his left knee and right 
thigh shrapnel fragment wound residuals.  

All necessary testing should be carried 
out in conjunction with the examination.  
A full history should be elicited, to 
include the Veteran's employment history 
and the reasons for ending his most 
recent employment.  

The results of range of motion testing of 
the knees should be reported, and any 
excursion of motion accompanied by pain 
should be specifically identified.  
The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  Stated differently, at what 
point does pain or any other factor limit 
motion.

If instability of either knee is 
identified, the examiner should discuss 
the functional impairment caused by such.

With respect to the injury to of muscle 
group XIV, the examiner should 
specifically discuss the type and extent 
of associated scars, to include whether 
there is adhesion to any bone.  The 
examiner should also discuss whether 
there is loss of deep fascia or muscle 
substance, abnormal muscle hardening or 
swelling, visible muscle atrophy, or 
impairment of strength, endurance, or 
coordination due to the muscle injury.

The examiner should also address the 
impact of the Veteran's service-connected 
disabilities, in the aggregate, on his 
employability.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

2.  Upon completion of the above actions, 
the RO should readjudicate the Veteran's 
claims in light of the expanded record.  
If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
Veteran and his representative an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


